Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/512,451, filed 7/16/2019.
The preliminary amendment filed 8/29/2019 amending claims 1-18 and adding claims 19-20 has been entered.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/29/2019, 5/7/2020, 12/2/2020, and 2/10/2022 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both abutment parts and a cavity(see Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the metes and bounds of the claim are not clear since “the at least one air connection” was in and and/or phrase.  By changing the above phrase to “the technical device further includes the at least one air connection, the at least one air connection”
In claims 6 and 19, the term “relevant” renders the metes and bounds of the claim not clear as to what is being claimed.
In claim 12, line 6, “the underside” has no antecedent basis.
In claim 14, line 4, “the underside” has no antecedent basis.
In claim 15, line 5, the free ends” has no antecedent basis.
In claim 16, line 1, “The system” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baugh(10,371,411; cited on 892).
Baugh discloses a ceiling module(10, see Fig. 1) for the construction of a clean room cell(see column 1, lines 6-11 and 57-61), the module comprising: 
a module support(15/18) for arrangement on and connection to a support structure(the module is attached to the ceiling of a room via 12 and is therefore considered to meet the functional claim limitation, see para. [0023]);	
a technical device(28, see para. [0025] and Fig. 10) including at least one filter unit(see para. [0025]); and
a ceiling support(20, see Figs. 1 and 10) which is spaced apart from the module support(see Figs. 1 and 10) such that a technical space(space between modules) is formed between the ceiling support(20) and the module support (38), wherein the module support, the ceiling support  and the technical device are connected to form a unit(the elements are interconnected and therefore considered to meet the claim limitation of a unit), and the technical device is arranged inside the technical space(see Figs. 1 and 6). 
Regarding claim 2, Baugh discloses the ceiling module according to claim 1, wherein the at least one filter unit(28) is designed as a modular unit with its own module housing(the structure of the unit is considered the housing), and the module housing is completely accommodated in the technical space between the module support  and the ceiling support(see Fig. 10).
Regarding claim 3, Baugh discloses the ceiling module according to claim 3, wherein the at least one filter unit(28) at least one filter means for filtering air and an air conveying means for generating an airflow(filter and fan, see column 3, lines 32-36).
Regarding claim 4, Baugh discloses the ceiling module according to claim 3, wherein the at least one filter unit is held on the ceiling support(see Fig. 10).
Regarding claim 16, Baugh discloses a system comprising the module according to claim 1 and at least one clean room side wall element(the module is used in a clean room which inherently has walls) that is or can be connected to the module(the module is used in the clean room having walls and is therefore connected directly or indirectly to the walls).
Regarding claim 17, Austin discloses the system according to claim 16, wherein the at least one clean room side wall element(walls) has at least one of the following additional features:
the at least one clean room side wall element (walls) has a door(the room of Baugh is considered to inherently have a door located in one of the walls for ingress and egress of the users).
Regarding claim 18, Baugh discloses the system according to claim 17, wherein at least one clean room partition wall element(wall is provided which is or can be connected to the ceiling support(the module is used in the clean room having walls and is therefore connected directly or indirectly to the walls) of the module.
Regarding claim 20, Baugh discloses the system according to claim 17, wherein at least one clean room partition wall element(wall) is provided which is capable of connecting to the ceiling support(the module is used in the clean room having walls and is therefore connected directly or indirectly to the walls) of the ceiling module.

Claims 1-4, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin(5,256,105).
	Austin discloses a ceiling module(elements 38, 44 and 45 are considered the module, see Fig. 1) for the construction of a clean room cell, the module comprising: 
a module support(38) for arrangement on and connection to a support structure(member 38 is supported on an upright support and meets the functional claim limitation);	
a technical device(50, 60, 62, see Fig. 1) including at least one filter unit; and
a ceiling support(45, see Fig. 1 and 6) which is spaced apart from the module support(see Fig. 1) such that a technical space(space between modules) is formed between the ceiling support(45) and the module support (38), wherein the module support, the ceiling support  and the technical device are connected to form a unit(the elements are interconnected and therefore considered to meet the claim limitation of a unit), and the technical device is arranged inside the technical space(see Figs. 1 and 6). 
Regarding claim 2, Austin discloses the ceiling module according to claim 1, wherein the at least one filter unit(50) is designed as a modular unit with its own module housing(the structure of the unit is considered the housing), and the module housing is completely accommodated in the technical space between the module support  and the ceiling support.
Regarding claim 3, Austin discloses the ceiling module according to claim 3, wherein the at least one filter unit at least one filter means for filtering air and an air conveying means for generating an airflow(see column 3, lines 40-67).
Regarding claim 4, Austin discloses the ceiling module according to claim 3, wherein the at least one filter unit is held on the ceiling support(see Figs. 1 and 6).
	Regarding claim 16, Austin discloses a system comprising the module according to claim 1 and at least one clean room side wall element(upright supports, see Fig. 1) that is or can be connected to the module.
Regarding claim 17, Austin discloses the system according to claim 16, wherein the at least one clean room side wall element(supports) has at least one of the following additional features:
the at least one clean room side wall element (18) has a door (112); 
the room of Austin is considered to inherently have a door located in one of the upright supports for ingress and egress of the users.
Regarding claim 18, Austin discloses the system according to claim 17, wherein at least one clean room partition wall element(44) is provided which is or can be connected to the ceiling support(45) of the module.
Regarding claim 20, Austin discloses the system according to claim 17, wherein at least one clean room partition wall element(44) is provided which is capable of connecting to the ceiling support(45) of the ceiling module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh and/or Austin.
Regarding claims 5-6, Baugh and Austin each disclose the ceiling module according to claim 4, with a space capable of holding many devices, but lack the specifics of the technical device.
The specific elements required for the chosen technical device is considered a feature best determined by a skilled artisan given the intended use of the module and the design requirements thereof.  The specific location of the connections is also considered a feature best determined by a skilled artisan given the intended use of the module and the design requirements thereof.
Regarding claim 7, Baugh and Austin discloses the ceiling module according to claim 6, wherein the ceiling support of Baugh(45) and Austin(20) are designed as a frame which delimits a plurality of frame openings (see Fig. 1 of Baugh and Austin), wherein and the frame openings are each designed for arranging filter unit or a clean room ceiling panel(each opening is capable of having a filter unit or panel therein and meets the functional claim limitation).
Regarding claim 19, Baugh and Austin disclose the ceiling module according to claim 7, wherein a relevant filter unit of said at least one filter unit and/or a relevant clean room ceiling panel are connected to the ceiling support in an airtight and particle- tight manner(the system is used in a clean room and inherently be used in an air tight manner).
Regarding claim 8, Baugh and Austin disclose the ceiling module according to claim 7, but lack the specific use of air filter units and panels in the openings. The specific use of and location of units and panels is considered a feature best determined by a skilled artisan given the intended use of the module and the design requirements thereof.	
Regarding claim 9, Baugh and Austin disclose the ceiling module according to claim 8, wherein the ceiling support is formed by mutually perpendicular frame rails(see Fig. 1 of Baugh and Austin) which are interconnected by means of connecting elements (the structure of the cross members is considered the connecting elements and meets the claim limitation).  Also, the use of connecting elements specifically connecting separate elements that make up the frame are considered obvious for a skilled artisan given the intended use of the module and the design requirements thereof.
Regarding claim 10, Baugh and Austin disclose the ceiling module according to claim 9, wherein the ceiling support has connecting portions which are designed for airtight and particle-tight connection of the ceiling support to clean room side wall elements and/or clean room partition wall elements(such as walls for the room, Baugh and Austin are used for clean rooms and inherently have connections to side wall elements and meet the claim limitation) 
Regarding claim 11, Baugh discloses the ceiling module according to claim 10, wherein the module support is rectangular and has two longitudinal supports(34, 36) and a plurality of transverse supports(18, see Fig. 10 of  Baugh).
Regarding claim 12, Baugh discloses the ceiling module according to claim 11, wherein each longitudinal support(34, 36) has a central region(region of 34 the length of 36 and all of 36) and two end regions(portion of 34 extending beyond 36) the longitudinal support has a smaller thickness in the end regions than in the central region and wherein an underside of the longitudinal support forms abutment portions in the respective end regions for abutting a support structure(plates on 34 are considered the abutment portions)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh in view of Ding(CN205652546; cited on IDS of 2/10/2022).
Baugh discloses a system comprising the ceiling module according to claim 1, the module is to be transported(see column 1, line 67 thru column 2, line 4, but lacks a transport frame, wherein the transport frame and the module are designed such that the module can be held in the transport frame for transport.
Ding discloses a container for transporting products being able to be used in multiple positions, the transport frame has abutment portions(top of short limbs 2) which are designed to abut an underside of the module support in a transport state of the module and to abut an upper side of the module support of the module in an installed state of the module(the module and frame are capable of being used in different positions and the combination is considered to meet the functional claim limitation), the transport frame is substantially U-shaped with one long limb(1) and two short limbs(2), wherein free ends of the short limbs(s) form the abutment portions for abutting the module support
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the transportable module of Baugh with a transport container, such as disclosed by Ding, in order to transport the module safely without damage to the module.  The specific location of the frame with respect to the module is considered a feature best determined by a skilled artisan.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/